 



EXHIBIT 10.1
GENERAL SEPARATION AND RELEASE AGREEMENT
     THIS GENERAL SEPARATION AND RELEASE AGREEMENT (“Agreement”) is entered into
as of August 8, 2007, by and between COSÌ, INC., a Delaware corporation, its
subsidiaries, and successors and assigns (collectively, the “Company”), and
PATRICK DONNELLAN, a resident of the State of Connecticut (“Employee”).
     Employee and the Company agree as follows:
     1. Resignation and Separation. The employment relationship between Employee
and the Company shall terminate on August 8, 2007 (the “Separation Date”). In
addition to Employee’s pro rata bi-weekly salary, less applicable withholding
taxes and deductions, to be paid to Employee through the Separation Date,
payment for vacation earned through the Separation Date (based upon an accrual
rate of 1.25 days per full month), less applicable withholding taxes and
deductions, and reimbursement for any expenses incurred in the ordinary course
of business and in accordance with the Company’s business expense reimbursement
policy, the Company agrees to pay to Employee severance as set forth in
Section 2 below.
     2. Severance Compensation. Subject to the terms of this Agreement, and
providing Employee signs and does not revoke this Agreement, the Company agrees
to pay to Employee the additional compensation and other benefits as set forth
below:
          A. Severance. Payments in an amount equal to TWENTY-SIX WEEKS of
Employee’s salary, totaling ONE HUNDRED ONE THOUSAND FOUR HUNDRED NINETY-NINE
AND 99/100 ($101,499.99), less applicable withholding taxes and deductions,
payable in bi-weekly equal installments in accordance with the Company’s payroll
procedures, in the form of a check to be mailed to Employee’s payroll address on
file with the Company or to such other address as may be designated in writing
by Employee or by electronic transfer. Such payments shall commence as of the
Company’s first regularly scheduled pay date following the Separation Date and
shall continue on each such bi-weekly pay date thereafter until such amount is
paid in full.
          B. Medical and Health Benefits. Employee’s medical and health benefits
shall continue through August 31, 2007, and the Company will pay the COBRA
premium to provide medical and health benefits through April 30, 2008, after
which Employee may elect, at Employee’s expense, to continue benefits coverage
pursuant to Employee’s rights under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).
Employee acknowledges that the foregoing payments and benefits set forth in this
Section 2 are compensation which the Company would not be required to pay to
Employee. Except for the amounts expressly set forth in Section 1 above for
services rendered and vacation earned as of the Separation Date, and in this
Section 2 as additional compensation in accordance with the terms hereof, no
other compensation or benefits are due to Employee by the Company under this
Agreement or otherwise.
     3. Return of Company Materials. Employee agrees to and shall promptly
return to the Company at the Cosi Support Center, or such other location as may
be agreed to by Employee and the Company, all property of the Company in
Employee’s control or possession, including, without limitation, confidential
and proprietary information of the Company, keys, and key cards, security codes,
laptop computer, training materials, files, customer lists, franchisee lists,
and any other equipment, materials, or information of the Company.
     4. Employee Release. For and in consideration of the payments and/or other
benefits to be provided to and/or on behalf of Employee pursuant to this
Agreement, the sufficiency of which Employee hereby acknowledges, Employee, on
behalf of Employee and Employee’s heirs, executors and assigns, hereby releases
and forever discharges the Company and its stockholders, parents, affiliates,
subsidiaries, divisions, any and all current and former directors, officers,
executives and agents thereof, and their heirs and assigns, and any and all
pension benefit or

48



--------------------------------------------------------------------------------



 



welfare benefit plans of the Company, including current and former trustees and
administrators of such pension benefit and welfare benefit plans, from all
claims, charges, or demands, in law or in equity, whether known or unknown,
which may have existed or which may now exist from the beginning of time to the
date of this Agreement, including, without limitation, any claims Employee may
have arising from or relating to Employee’s employment or termination from
employment with the Company, and further including a release of any rights or
claims Employee may have under the Age Discrimination in Employment Act, the
Older Worker Benefits Protection Act, Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993; Section 1981 of the Civil Rights Act
of 1866; Section 1985(3) of the Civil Rights Act of 187; the Executive
Retirement Income Security Act of 1974, as amended; any other federal, state or
local laws against discrimination; or any other federal, state, or local
statute, or common law relating to employment, wages, hours, or any other terms
and conditions of employment, including, but not limited to, the Illinois Human
Rights Act, and the Illinois Wage Payment and Collection Act and any other laws
regarding the payment of wages, to the maximum extent permitted by law. This
release further includes a release by Employee of any claims for wrongful
discharge, breach of contract, torts or any other claims in any way related to
Employee’s employment with or resignation or termination from the Company. This
Section 4 shall operate as a general release and a covenant not to sue to the
extent permitted by law. It is the intention of the parties in executing this
Agreement that it shall be an effective bar to each and every claim, demand, and
cause of action described in this paragraph, including known and unknown claims.
This release is not intended as a bar to any claim that, by law, may not be
waived, or a claim to challenge the validity of this Agreement. Employee waives
any right to any monetary recovery should any federal, state or local
administrative agency pursue any claims on Employee’s behalf arising out of or
related to Employee’s employment with and/or termination from Employee’s
employment with the Company. Employee acknowledges that Employee has not
suffered any on-the-job injury or condition for which Employee has not already
filed a claim. Employee further acknowledges that Employee has no pending claims
against the Company.
     5. No Admission. This Agreement is not an admission by either Employee or
the Company of any wrongdoing or liability.
     6. Waiver of Reinstatement. Employee waives any right to reinstatement or
future employment with the Company following Employee’s separation from the
Company on the Separation Date.
     7. No Disclosure of Terms of Agreement. Employee, on Employee’s own behalf
and on behalf of all others consulted by Employee concerning this Agreement,
agrees that, as part of the consideration for the total sum of the amounts
identified in Section 2 above, the facts, terms and conditions of this
Agreement, and all negotiations related thereto, shall remain completely
confidential. Employee, on Employee’s own behalf and on behalf of all others
consulted by Employee concerning this Agreement, agrees that there shall be no
disclosure, directly or indirectly, of any information concerning the facts,
terms and conditions of this Agreement, and all negotiations related thereto,
except as required by law, to anyone other than the Internal Revenue Service and
financial advisors of Employee.
     8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to the
principles of conflict of laws.
     9. Entire Agreement; Severability. This Agreement represents the complete
agreement between Employee and the Company concerning the subject matter in this
Agreement and supersedes all prior agreements or understandings, written or
oral. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The provisions of this Agreement are severable, and if
any part of this Agreement is found to be unenforceable, the other provisions of
this Agreement shall remain fully valid and enforceable to the fullest extent
permitted by law.
     10. Knowing and Voluntary Execution; Revocation. This Agreement has been
entered into voluntarily and not as a result of coercion, duress, or undue
influence. Employee acknowledges that Employee has read and fully understands
the terms of this Agreement and has been advised to consult with an attorney
before executing this Agreement. Additionally, Employee acknowledges that
Employee has been afforded the opportunity of at least twenty-one (21) days to
consider this Agreement. It is further understood that for a period of seven
(7) days following the execution of this Agreement in duplicate originals,
Employee may revoke this Agreement, and this Agreement

49



--------------------------------------------------------------------------------



 



will not become effective or enforceable until this revocation period has
expired. No revocation of this Agreement by Employee will be effective unless
the Company has received within the seven (7) day revocation period, written
notice of any revocation. Written notice of revocation must be received within
the seven (7) day revocation period by Becky Iliff, Vice President of People, or
Vicki Baue, General Counsel. The consideration described in Section 2 above will
not be paid out until after the seven (7) day revocation period has expired and
no revocation has been received.
     11. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original. This Agreement and any counterpart so
executed shall be deemed one and the same instrument.
     This Agreement has been executed by the parties as of the respective dates
set forth below.

                  EMPLOYEE:       COMPANY:    
 
                        COSI, INC., a Delaware corporation    
 
               
/S/ PATRICK J. DONNELLAN
 
Name: PATRICK DONNELLAN
      By:
Name:   /S/ GILBERT MELOTT
 
Gilbert Melott    
Date: August 15, 2007
      Title:   Chief People Officer    
 
      Date:   August 17, 2007    
 
               
Current Address:
               
 
               
32 Hearthstone Dr.
Riverside, CT 06878
               
 
               
Telephone: (203) 253-9354
               

50